DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I/Invention 1 in the reply filed on 09/22/2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The heating unit in claims 1 and 20, the heating unit 400 interpreted as a plurality of heaters 410 separated from one another [0044-0045] and equivalents thereof.
The heat shield parts of claims 2 and 20, the heat shield parts 420 being interpreted as an internal space of [0047].
The cooling member of claim 10 and 20, the cooling member 510 interpreted as a cooling path with cooling fluid [0059].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2006/0207725 to Oohashi et al.
In regards to Claim 1, Oohashi teaches an electrostatic chuck Fig. 7 comprising: a dielectric plate 18 embedded with an electrode 20 [0035] and configured 5to electrostatically hold a substrate [0035]; a base plate 154 disposed below the dielectric plate (as shown in Fig. 7); and a heating unit (in the form of the plurality of heaters 103, 104) provided in the base plate and configured to independently heat a plurality of regions of the substrate (respective heating [0075], gap and thermal isolation [0011], separate power supplies to heater [0075], [0005-0077]).
10ir2  In regards to Claim 2, Oohashi teaches the heating unit comprises: a plurality of heaters 103, 104 disposed to be separated from one another (by annular gaps 101, 102) and configured to be independently controlled (with separate power sources 141, 142); and a plurality of heat shield parts (gaps/internal spaces 101, 102), each being provided in a 15region between corresponding two heaters of the plurality of heaters (as shown in Fig. 7, 8).  
In regards to Claim 3, Oohashi teaches each of the plurality of heat shield parts comprises 20an internal space, as they are gaps.
In regards to Claims 4-7, Oohashi teaches the internal space is filled with a heat shield material, such as a heat transfer medium supply source 74 (for generic gap 30 [0062-0064], which is applied to the analogous gaps of 101, 102. i.e., a gas),  the internal space is filled with a gas or evacuated [0062-0064], wherein the internal space is in a vacuum state, or each of the plurality of heat shield parts is made of a heat shield material (as it has a heat transfer medium supplied, which is a heat shield material implicitly).  
In regards to Claims 10 and 11, Oohashi teachesPage 24 of 28MM-2105A a cooling member (cooling passages of 131-133) disposed below the base plate, as shown in Fig. 7 [0074], such that the cooling member comprises a cooling flow path 131-133 5through which a cooling fluid flows [0074].  
In regards to Claim 12, Oohashi teaches the cooling member and the heating unit are configured to cooperatively control a temperature of the substrate as shown in the methods of Fig. 6, [0066-0071].  
In regards to Claim 13, Oohashi teaches the base plate is made out of aluminum [0034].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0207725 to Oohashi et al in view of United States Patent Application No. 2009/0111276 to Dhindsa et al.
The teachings of Oohashi are relied upon as set forth in the above 102 rejection.
In regards to Claim 8, Oohashi teaches one of the heaters is of a ring shape and one is circular (annular 104, circular 103), wherein each of the plurality of heat shield parts is of a ring shape (circles of 101b, 102b), and 15wherein each of the plurality of heat shield parts surrounds a corresponding one of the plurality of heaters (as shown in Fig. 7, 8).  
Oohashi does not expressly teach each of the plurality of heaters is in a ring shape.
Dhindsa teaches a substrate support Fig. 1-2C with an electrostatic chuck [0012] with heaters 120A, 120B, 120C that are ring shaped as shown in Fig. 2C, such that each of the plurality of heaters are ring shaped.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of heater/heating unit that would tend to point toward the non-obviousness of freely selecting a ring shape for all of them.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. Furthermore, in addition to making the heaters ring shaped, the resulting heat shield parts would also be ring shaped. See MPEP 2143 Motivation A. The resulting apparatus fulfills the limitations of the claim. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0207725 to Oohashi et al in view of United States Patent Application No. 2009/0111276 to Dhindsa et al, as applied to Claim 8 above, and in further view of United States Patent Application No. 2013/0279066 to Lubomirsky et al.
The teachings of Oohashi in view of Dhindsa are relied upon as set forth in the above 103 rejection.
In regards to Claim 9, Oohashi in view of Dhindsa does not expressly teach  the heating unit further comprises: 20a plurality of insulating layers, each being of a ring shape and being disposed between a corresponding heater of the plurality of heaters and a corresponding heat shield part of the plurality of heat shield parts.  
Lubomirsky teaches an electrostatic chuck 100 Fig. 1 with a base plate 104 made of aluminum [0022] with heaters 108, a thermal break (shown in Fig. 4 as 406), the heaters having a ceramic spray coat layer 106 [0022] that covers the heaters 108 [0017-0045]. Lubomirsky teaches the layered ceramic/heater arrangement allows for advanced temperature uniformity [0045].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oohashi in view of Dhindsa, by coating the heaters with a ceramic, i.e., an insulator, as per the teachings of Lubomirsky. One would be motivated to do so for the predictable result of creating greater temperature uniformity. See MPEP 2143 Motivation A. Furthermore, the resulting apparatus would have a heater that is covered within an insulating layer, each being ring shaped on each of the heaters (on the top and on the sides as per the teachings of Lubomirsky) such that there are a plurality of insulating layers, each of being a ring shape and being disposed between the plurality of heaters and a corresponding heat shield parts as the insulator is directly coating on the heater and thus between the heat shield part and the heaters. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0207725 to Oohashi et al in view of United States Patent Application No. 2013/0279066 to Lubomirsky et al.
 In regards to Claim 20, Oohashi teaches substrate processing apparatus Fig. 1 comprising: a process chamber 10 having a substrate processing space (interior of 10) ; an electrostatic chuck 18 disposed in the substrate processing 20space; and a plasma generator 48 configured to generate plasma in the substrate processing space [0042-0043], wherein the electrostatic chuck comprises: a dielectric plate 18 embedded with an electrode 20 [0035] and configured 5to electrostatically hold a substrate [0035]; a base plate 154 disposed below the dielectric plate (as shown in Fig. 7); a cooling member (cooling passages of 131-133) configured to cool the substrate and disposed below the base plate, and a heating unit (in the form of the plurality of heaters 103, 104) provided in the base plate and configured to independently heat a plurality of regions of the substrate (respective heating [0075], gap and thermal isolation [0011], separate power supplies to heater [0075], [0005-0077]), wherein the heating unit comprises: a plurality of heaters 103, 104 disposed to be separated from one another (by annular gaps 101, 102) and configured to be independently controlled (with separate power sources 141, 142); and a plurality of heat shield parts (gaps/internal spaces 101, 102), each being provided in a 15region between corresponding two heaters of the plurality of heaters (as shown in Fig. 7, 8).  
Oohashi does not expressly teach a plurality of insulating layers, each being disposed between a corresponding heater of the plurality of heaters and a corresponding heat shield part of the plurality of heat shield 15parts.
Lubomirsky teaches an electrostatic chuck 100 Fig. 1 with a base plate 104 made of aluminum [0022] with heaters 108, a thermal break (shown in Fig. 4 as 406), the heaters having a ceramic spray coat layer 106 [0022] that covers the heaters 108 (making top and side coatings) [0017-0045]. Lubomirsky teaches the layered ceramic/heater arrangement allows for advanced temperature uniformity [0045].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Oohashi in view of Dhindsa, by coating the heaters with a ceramic, i.e., an insulator, as per the teachings of Lubomirsky. One would be motivated to do so for the predictable result of creating greater temperature uniformity. See MPEP 2143 Motivation A. Furthermore, the resulting apparatus would have a heater that is covered within an insulating layer, each being ring shaped on each of the heaters (on the top and on the sides as per the teachings of Lubomirsky) such that there are a plurality of insulating layers, each of being a ring shape and being disposed between the plurality of heaters and a corresponding heat shield parts as the insulator is directly coating on the heater and thus between the heat shield part and the heaters. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2004/0187787 to Dawson teaching thermal breaks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716